DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding the 35 USC § 101 rejections have been fully considered but are not persuasive. As discussed further below, Applicant’s addition of the “applying step” amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). The “applying step” also amounts to an insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). 
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant argues that the claims are allowable because “ Mentz does not describe applying a policy to a system, where that policy was generated by merging multiple policies.” Examiner respectively disagrees. Mentz teaches merging validated policies. (Column 4, Lines 29-42, The placement manager may run tests to verify that the placement policy meets acceptance criteria of the VCS—for example, to verify that the submitter of the policy has the required permissions, to validate the syntax and format of the various elements of the policy, to ensure that the policy does not violate any previously-defined policies of a higher priority, to ensure that the policy is implementable given overall constraints on VCS resources, and so on. If the placement policy meets the acceptance criteria, it may be added to a policy repository of the VCS. If the placement policy fails to meet the acceptance criteria, a rejection notification may be provided to the submitter of the policy in some embodiments; and Column 6, Lines 29-33, an aggregation function indicated in a policy may be used to combine several different virtualization host ranking metrics—e.g., the arithmetic mean or geometric mean of several different metrics may be used to determine a composite ranking metric; and Column 10, Lines 47-57,  If the policy passes the syntax check, the compatibility of the policy with respect to previously-defined policies (which may include one or more inviolable policies established by the VCS) may be checked in some embodiments, and the policy may be rejected if it contradicts or violates a higher-level or higher-priority policy. The policy may also be checked for implementation feasibility—e.g., if the policy requires that each of a given client's GVMs be launched at a separate data center, the VCS may not be able to enforce the policy for more than a few GVMs and so may reject the policy)). 
Applicant’s amendments have incorporated features from claim 5. These limitations are met by the combination of Mentz-Helander.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the first set" .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 19, and 20 recite mental processes. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing mental processes and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
	“at a policy server employing one or more processors and memory:
		accessing a set of policies registered at a policy store, wherein each policy of the set of 			policies includes a rule and a scope; 
		for each policy of the set of policies, associating a subset of the set of resources with the 			policy based on the scope of the policy; and 
		generating a priority ordering for a subset of the set of policies based on one or more 			ordering rules, wherein each policy in the subset of the set of policies has a scope that includes a 			first subset of the set of resources; 
		merging the subset of the set of policies based on the priority ordering to generate an 			effective policy; and 
		and applying the effective policy to the first subset of the set of resources”

	These steps describe mental processes without reciting an application to an improvement. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “at a policy server” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at a policy server” language, the claim encompasses the user manually accessing a set of policies and performing an action on a subset of resources. The mere nominal recitation of a generic server does not take the claim limitation out of the mental processes grouping.	
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the process, machine and manufacture each at most comprise a system comprising one or more computers, one or more storage devices, and a non-transitory computer readable medium. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional (WURC) activities previously known to the pertinent industry. 
	Additional limitations recited in the claimed invention include “applying the effective  policy to the first subset of the set of resources”  The “applying step” recited in claim 1 amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). The “applying step” also amounts to an insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). The “server” limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Independent claims 19 and 20, while not identical to claim 1, include similar language and are rejected for the same reasons. The “non-transitory computer-readable storage medium” and “system” limitations of claims 19 and 20 respectively do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Dependent claims 2-18 do not cure the deficiencies of independent claim 1 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mentz et al.  (United States Patent 10613888) in view of Helander et al. (United States Patent Application Publication 2014/0331225).
As per claim 1, Mentz teaches the invention substantially as claimed including a method for operating a distributed computing system that comprises a set of resources, the method comprising: 
	at a policy server employing one or more processors and memory (Column 22, Lines 39-42, The placement manager logic may be packaged in the form of an executable program which can be installed on client-owned computing devices; and Column 24, Lines 25-29, FIG.12 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system
memory 9020): 
	accessing a set of policies (Column 4, Lines 54-64, an optimized representation of at least some subset of the repository's policies may be stored in local policy caches at various components of the placement manager, … In response to a request to launch or instantiate a guest virtual machine, a VCS control-plane component such as the placement manager may identify, based at least in part on one or more attributes or parameters of the launch request, a placement policy or a collection of placement policies applicable to the launch request), wherein each policy of the set of policies includes a rule (Column 3, Lines 22-28, a given placement policy may comprise a number of components or elements, including for example a set of applicability criteria, a set of rules for identifying a pool of candidate virtualization hosts, and/or a set of rules for ranking the candidate virtualization hosts to help identify the particular virtualization host to be used for a particular virtual machine)[and a scope]; and 
	for each policy of the set of policies, performing an action on each of the resources of the subset of resources associated with the policy based on the rule of the policy (Column 5, Lines 4-20, Using the group of policies, a candidate pool of virtualization hosts, typically comprising a subset of the VCS host fleet, may be identified for the launch request…After a candidate pool has been identified, the candidates may be ranked relative to one another using the policies- e.g., based on factors such as the network distance ( or physical distance) of the candidates from other guest virtual machines of the same client or from devices of other provider network services that the client is expected to use, measures or estimates of the workload levels of the candidates, and so on. A target virtualization host for the requested guest virtual machine may be identified based on the ranking, and the commands for instantiating the guest virtual machine may be executed at the target virtualization host);
	generating a priority ordering for a subset of the set of policies based on one or more ordering rules (Column 3, Lines 30-32,  a combination of the rules indicated in the different applicable policies may be applied systematically (e.g., in order of specified precedence priorities; and Column 6, Lines 9-17, In some embodiments in which multiple placement policies may be applicable to a particular guest virtual machine request, respective precedence priorities may be associated with the policies. The precedence priorities may indicate which of a given pair of policies overrides the other. In some embodiments, a set of system-defined policies may be designated as having the highest precedence priority (so that, for example, a client-defined policy may not override a system-defined policy)); 
	merging the subset of the set of policies based on the priority ordering to generate an effective policy (Column 4, Lines 29-42, The placement manager may run tests to verify that the placement policy meets acceptance criteria of the VCS—for example, to verify that the submitter of the policy has the required permissions, to validate the syntax and format of the various elements of the policy, to ensure that the policy does not violate any previously-defined policies of a higher priority, to ensure that the policy is implementable given overall constraints on VCS resources, and so on. If the placement policy meets the acceptance criteria, it may be added to a policy repository of the VCS. If the placement policy fails to meet the acceptance criteria, a rejection notification may be provided to the submitter of the policy in some embodiments; and Column 6, Lines 29-33, an aggregation function indicated in a policy may be used to combine several different virtualization host ranking metrics—e.g., the arithmetic mean or geometric mean of several different metrics may be used to determine a composite ranking metric; and Column 10, Lines 47-57,  If the policy passes the syntax check, the compatibility of the policy with respect to previously-defined policies (which may include one or more inviolable policies established by the VCS) may be checked in some embodiments, and the policy may be rejected if it contradicts or violates a higher-level or higher-priority policy. The policy may also be checked for implementation feasibility—e.g., if the policy requires that each of a given client's GVMs be launched at a separate data center, the VCS may not be able to enforce the policy for more than a few GVMs and so may reject the policy);
	applying the effective policy to the first subset of the set of resources (Column 11, Lines 7-15, The policy enforcement modules 186 may identify the relevant placement policies 165 based at least in part on one or more request attributes 147 and the applicability criteria defined for the policies in the depicted embodiment. A number of different kinds of applicability criteria may be used in various embodiments, such as applicability based on client identity, VH location, GVM category, application group membership or placement group membership, etc., as described below in further detail; and Column 11, Lines 25-32, A candidate pool 152 of virtualization hosts may be identified for the request 146 in the depicted embodiment, based at least in part on the candidate pool selection rule sets of the applicable policies. In some embodiments, in scenarios in which multiple placement policies apply to a given request 146, the rules in the policies may be enforced in accordance with respective precedence priorities associated with the policies).

	Mentz fails to specifically teach, wherein each policy of the set of policies includes…a scope; for each policy of the set of policies, associating a subset of the set of resources with the policy based on the scope of the policy; and wherein each policy in the subset of the set of policies has a scope that includes a first subset of the set of resources.
	However, Helander teaches, 
	wherein each policy of the set of policies includes…a scope ([0059], criteria of a rule include a scope condition tested by a scope tester 506); 
	for each policy of the set of policies, associating a subset of the set of resources with the policy based on the scope of the policy ([0060], While a policy applies to an inventory of computing resources, a rule may be applicable to a subset of the inventory of computing resources. Thus, when testing the computing resource against the policy, a rule scope condition checked by the scope tester 506 determines whether a rule applies to the computing resource);
	wherein each policy in the subset of the set of policies has a scope that includes a first subset of the set of resources ([0060], a rule scope condition checked by the scope tester 506 determines whether a rule applies to the computing resource.  For example, a rule may apply only to a certain operating system (e.g., LINUX operating system, etc.). Thus, those computing resources that do not execute that operating system fail the rule scope condition. In the illustrated example, when the scope tester 506 determines that a computing resource fails the rule scope condition, the rule corresponding to the rule scope condition is inapplicable to that computing resource, and the example compliance tester 504 continues assessment with the next rule).

	Mentz and Helander are analogous because they are both related to resource allocation in accordance with various policies. Mentz teaches a method of creating and enforcing various allocation policies (Abstract, A component of a computing service obtains respective indications of placement policies that contain host selection rules for application execution environments such as guest virtual machines. With respect to a request for a particular application execution environment, a group of applicable placement policies is identified. A candidate pool of hosts is selected using the group of placement policies; and Column 4, Lines 1-5, The VCS control plane components responsible for enforcing placement policies, enabling the creation of placement policies and access to placement policies, may collectively be referred to herein
as the placement manager of the VCS). Helander teaches a method of accessing and enforcing various resource allocation policies (Abstract, Methods, apparatus, systems and articles of manufacture are disclosed to assess compliance of a virtual computing environment. An example method disclosed herein to assess compliance of computing resources of a computing environment includes monitoring for an occurrence of a change in a computing resource in the computing environment, and in response to detecting the occurrence and without waiting for batch testing, assessing compliance of the computing resource with a compliance policy). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Mentz would be modified with the policy and scope mechanisms taught by Helander in order to create and enforce resource policies. Therefore, it would have been obvious to combine the teachings of Mentz and Helander.

As per claim 2, Helander teaches, wherein the scope of at least a portion of the policies of the set of policies is indicated by one or more organizations associated with the set of resources ([0022], Different compliance policies (sometimes referred to as "policies," "regulations," "benchmarks," "guidelines," "standards" or "best-practices") may originate from different policy writing organizations; [0164], Compliance policies apply to an inventory of computing resources such as the computing resources of the example virtual computing environment 100 of FIG. 1. Policies may be defined by any organization, industry consortium, government agency, company and/or any other entity or individual; and [0165] An individual rule may be applicable to a subset of the inventory, such as to ESXi hosts within a datacenter that contains ESXi hosts, datastores and networking equipment. Thus, as used herein, an asset class is the subset of an inventory of computing resources satisfying a scope condition (e.g., satisfying a test performed by the scope tester 406 of FIG. 4) of a rule within a policy).

As per claim 3, Helander teaches, wherein the scope of at least a portion of the policies of the set of policies is indicated by one or more projects associated with the set of resources ([0165] An individual rule may be applicable to a subset of the inventory, such as to ESXi hosts within a datacenter that contains ESXi hosts, datastores and networking equipment. Thus, as used herein, an asset class is the subset of an inventory of computing resources satisfying a scope condition (e.g., satisfying a test performed by the scope tester 406 of FIG. 4) of a rule within a policy. The set of computing resources (or computing assets) that satisfy the scope condition may sometimes be referred to as being within the scope of the rule. For example, a first asset class may include all ESXi hosts, a second asset class may include Virtual Machines (VMs) with VMware Tools software installed, and a third asset class may include ESX hosts that are members of a cluster).

As per claim 4, Mentz teaches wherein merging the subset of the set of policies comprises merging values of corresponding fields of two polices of the subset of the set of policies (Column 4, Lines 23-39, a placement manager of a VCS may receive an indication of a placement policy via a programmatic interface such as a web-based console, an API (application programming interface), a command-line tool, or a graphical user interface (GUI). The policy may include one or more applicability criteria, and one or more virtualization host selection rules. The placement manager may run tests to verify that the placement policy meets acceptance criteria of the VCS—for example, to verify that the submitter of the policy has the required permissions, to validate the syntax and format of the various elements of the policy, to ensure that the policy does not violate any previously-defined policies of a higher priority, to ensure that the policy is implementable given overall constraints on VCS resources, and so on. If the placement policy meets the acceptance criteria, it may be added to a policy repository of the VCS; Column 6, Lines 29-33, an aggregation function indicated in a policy may be used to combine several different virtualization host ranking metrics—e.g., the arithmetic mean or geometric mean of several different metrics may be used to determine a composite ranking metric; Column 8, Lines 27-34,  Each of the ranking rules may be assigned a respective weight or strength in such embodiments, and a composite or aggregate ranking metric may be generated (e.g., using a geometric mean or arithmetic mean of weighted individual ranking metrics corresponding to the different ranking criteria). The aggregate ranking metric may then be used to select a particular virtualization host from among the candidates). 


As per claim 5, Mentz teaches, further comprising:
	prior to merging the subset of the set of policies, discarding the first subset of policies based on one or more incompatible conditions occurring within the first subset of policies (Column 10, Lines 51-57, the policy may be rejected if it contradicts or violates a higher-level or higher-priority policy. The policy may also be checked for implementation feasibility—e.g., if the policy requires that each of a given client's GVMs be launched at a separate data center, the VCS may not be able to enforce the policy for more than a few GVMs and so may reject the policy).

As per claim 6, Mentz teaches, further comprising providing a preview indication of a plurality of effects that the effective policy will have on at least a portion of the first set of resources (Column 4, Lines 29-37, The placement manager may run tests to verify that the placement policy meets acceptance criteria of the VCS- for example, …to ensure that the policy does not violate any previously defined policies of a higher priority, to ensure that the policy is implementable given overall constraints on VCS resources, and so on).

As per claim 7, Mentz teaches, further comprising: 
	providing a user interface (UI) to a user ( Column 3, Lines 36-41, A number of programmatic interfaces (e.g., web-based consoles, application programming interfaces or APIs, command-line tools, graphical user interfaces or the like) may be implemented to enable the creation, viewing, comparison or modification of placement policies in various embodiments);
	receiving a definition of a user policy via the UI (Column 3, Lines 36-41, A number of programmatic interfaces (e.g., web-based consoles, application programming interfaces or APIs, command-line tools, graphical user interfaces or the like) may be implemented to enable the creation, viewing, comparison or modification of placement policies in various embodiments; and Column 4, Lines 23-27, According to one embodiment, a placement manager of a VCS may receive an indication of a placement policy via a programmatic interface such as a web-based console, an API (application programming interface), a command-line tool, or a graphical user interface (GUI).); 
	generating an encoding of the received user policy (Column 4, Lines 37-39, If the placement policy meets the acceptance criteria, it may be added to a policy repository of
the VCS); 
	registering the user policy in the policy store (Column 4, Lines 37-39, If the placement policy meets the acceptance criteria, it may be added to a policy repository of the VCS; and Column 4, Lines 54-56, an optimized representation of at least some subset of the repository's policies may be stored in local policy caches at various components of the placement manager); and 
	providing access to the encoding of the user policy to other users, via the policy store (Column 3, Lines 33-36, Some policies may be created on behalf of (or by) specific clients or customers, while others may be generated for broad use on behalf of numerous clients; and Column 4, Lines 54-56, an optimized representation of at least some subset of the repository's policies may be stored in local policy caches at various components of the placement manager).

As per claim 8, Mentz teaches, wherein the set of policies are registered at a policy store (Column 4, Lines 43-45, Over time, numerous placement policies with respective sets of applicability criteria and host selection rules may be accumulated in the policy repository), wherein the policy store includes an auditing module that audits the registration of the user policy in the policy store (Column 4, Lines 43-53, Over time, numerous placement policies with respective sets of applicability criteria and host selection rules may be accumulated in the policy repository. In various embodiments, at least some of the policies may have respective validity periods, e.g., either indicated by the policy submitter or determined by the placement manager. Validity periods may be modified using the programmatic interfaces of the VCS in some embodiments- e.g., a client may extend or shorten the validity period of a given policy. In such embodiments, expired policies may be pruned from the repository, e.g., by a periodic cleanup thread).

As per claim 9, Mentz teaches, wherein the subset of the set of policies includes two or more policies (Column 3, Lines 30-32,  a combination of the rules indicated in the different applicable policies may be applied systematically (e.g., in order of specified precedence priorities) and the merging is performed prior to applying any portion of the effective policy to the first set of resources (Column 4, Lines 23-37, a placement manager of a VCS may receive an indication of a placement policy via a programmatic interface such as a web-based console, an API (application programming interface), a command-line tool, or a graphical user interface (GUI). The policy may include one or more applicability criteria, and one or more virtualization host selection rules. The placement manager may run tests to verify that the placement policy meets acceptance criteria of the VCS- for example, to verify that the submitter of the policy has the required permissions, to validate the syntax and format of the various elements of the policy, to ensure that the policy does not violate any previously defined policies of a higher priority, to ensure that the policy is implementable given overall constraints on VCS resources, and so on).

As per claim 10, Mentz teaches, wherein the human-readable notation includes at least one of a JavaScript Object Notation (JSON) or a YAML Ain’t Markup Language (YAML) notation (Column 10, Lines 37-43, in one embodiment the YCS may enable potential policy creators to obtain a policy schema specification document (e.g., via the YCS programmatic interfaces) which defines the particular languages or formats ( e.g., a version of the Extensible Markup Language or XML, or a version of the Javascript Structured Object Notation or JSON format) in which placement policies can be expressed). 

As per claim 11, Mentz teaches, wherein each policy in the set of policies includes a policy type (Column 10, Lines 58-61, A given policy 165 may include, among other elements such as those discussed below in the context of FIG. 2, applicability criteria indicating the kinds of GVMs or VHs to which it applies).

As per claim 13, Mentz teaches, wherein a first policy of the set of policies constrains a user from initiating an operation of a first resource of the set of resources (Column 19, Lines 56-59, Within editing tool 707, web controls 709 may be used to generate a new policy or to edit an existing policy to which the user has been granted the appropriate access permissions). 

As per claim 14, Mentz teaches, wherein each policy in the set of policies includes an enforcement type of at least two possible values that indicate a priority for ranking the set of policies (Column 6, Lines 11-13, respective precedence priorities may be associated with the policies. The precedence priorities may indicate which of a given pair of policies overrides the other; and Column 14, Lines 19-24, the client may assign a precedence priority 10 to Pl and a priority 20 to P2. In one implementation, precedence priorities may be used to indicate whether a given policy is a requirement (from the policycreator's perspective) or a "nice-to-have" feature). 

As per claim 15, Helander teaches, wherein the set of resources includes at least a set of virtual machines (VMs) and a set of virtual storage disks (VSDs) ([0021], Computing resources include physical hosts, virtual machines, virtual network configurations, data structures, data centers, software applications, etc.). 

As per claim 16, Mentz teaches, wherein each policy in the set of policies includes one or more logical statements that, when applied to each resource in the set of resources, evaluates to true or false (Column 6, Lines 21-24, rules of a given policy may be defined using Boolean operators to combine individual rule clauses--e.g., AND, OR, or NOT operators may be used to combine rules), and the evaluation of each of the one or more logical statement is applied as a filter that narrows the scope of the policy (Column 6, Lines 29-33, an aggregation function indicated in a policy may be used to combine several different virtualization host ranking metrics- e.g., the arithmetic mean or geometric mean of several different metrics may be used to determine a composite ranking metric; and Column 8, Lines 43-46, Logical operations such as Boolean ANDS, ORs, NOTs and the like may be used to combine various criteria or rule predicates in some embodiments using the programmatic interface). 

As per claim 17, Mentz teaches, wherein a first policy of the set of policies targets each of a first resource and a resource of the set of resources and the first and second resources are provided by separate resource providers (Column 3, Lines 12-21, a downloadable or installable software component for generating and enforcing placement policies may be generated, and the software component may be used at various computing facilities including private networks located at client premises, networks shared by multiple entities including provider networks, and so on. In addition to being used for determining where new virtual machines should be launched, in at least some embodiments placement policies may also be used to migrate existing virtual machines from one host to another; and Column 3, Lines 33-36, Some policies may be created on behalf of (or by) specific clients or customers, while others may be generated for broad use on behalf of numerous clients). 

As per claim 18, Mentz teaches, wherein an enforcement of the set of policies is triggered by an update to a first policy of the set of policies (Column 4, Lines 23-37, a placement manager of a VCS may receive an indication of a placement policy via a programmatic interface such as a web-based console, an API (application programming interface), a command-line tool, or a graphical user interface (GUI). The policy may include one or more applicability criteria, and one or more virtualization host selection rules. The placement manager may run tests to verify that the placement policy meets acceptance criteria of the VCS- for example, to verify that the submitter of the policy has the required permissions, to validate the syntax and format of the various elements of the policy, to ensure that the policy does not violate any previously defined policies of a higher priority, to ensure that the policy is implementable given overall constraints on VCS resources, and so on.).

As per claim 19, this is the “non-transitory computer-readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 20, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim. 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mentz-Helander as applied to claim 1 and in further view of Alon et al. (United States Patent Application Publication 2012/0216241) and Eshel et al. (United States Patent Application Publication 2006/0212453).

As per claim 12, Mentz-Helander fails to specifically teach, wherein a first policy of the set of policies includes a value for a default lease period of a first resource of the set of resources, a value for a maximum lease period of the first resource, and a value for a grace period of the first resource.
	However, Alon teaches, wherein a first policy of the set of policies includes a value for a default lease period of a first resource of the set of resources ([0038], the administrator may setup (215) an access lease for a limited access lease to secure server 130 and/or group of secure servers 140. The access lease settings may be saved (230) to the policy server ; and [0045], when policy server 340A is available (320B), PorTender 355A may receive (330B) port-access, security and access lease settings from policy server 340A), a value for a maximum lease period of the first resource ([0010], According to some embodiments of the present invention, the policy server may provide controls for circumventing security policy including a secure access lease e.g. s…lease duration for accessing one or more ports).

	The combination of Mentz-Helander and Alon are analogous because they are each related to resource allocation in accordance with various policies. Mentz teaches a method of creating and enforcing various allocation policies. Helander teaches a method of accessing and enforcing various resource allocation policies.  Alon teaches a method of creating and accessing resource policies (Abstract, The PorTender may initiate and engage in communication sessions with a policy server, from which policy server the PorTender may receive port, user and security policies and/or settings; [0008], the policy server may have a means for storing policy definitions and/or settings (i.e. standard and user defined). According to further embodiments of the present invention, the policy server may manage a group policy for a group of servers; and [0009], the policy server may comprise a user interface with controls for security and/or connectivity policy settings adjustment or modification). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Mentz-Helander would be modified with the lease policy mechanisms taught by Alon in order to create and enforce resource policies. Therefore, it would have been obvious to combine the teachings of Mentz-Helander and Alon.

	The combination of Mentz-Helander-Alon fails to specifically teach, wherein a first policy of the set of policies includes a value for a grace period of the first resource
	However, Eshel teaches, a value for a grace period of the first resource ([0083], A server (one of the clustered servers 45) registers for lease expiration notifications with a metadata server 60 (step 505) The registration process for the server experiences a timed wait (step 525); and [0086], System enforces a timed wait corresponding to the grace period (step 565).
	The combination of Mentz-Helander-Alon and Eshel are analogous because they are each related to resource allocation in accordance with various policies. Mentz teaches a method of creating and enforcing various allocation policies. Helander teaches a method of accessing and enforcing various resource allocation policies.  Alon teaches a method of creating and accessing resource policies. Eshel teaches a method of implementing lease policies including lease termination policies. ([0014], The underlying cluster file system supports distributed record locking. The recovery of such locks is driven by leases granted to cluster servers that acquire the locks; [0083], A server (one of the clustered servers 45) registers for lease expiration notifications with a metadata server 60 (step 505) The registration process for the server experiences a timed wait (step 525); and [0086], System enforces a timed wait corresponding to the grace period (step 565).). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Mentz-Helander would be modified with the lease policy mechanisms taught by Alon in order to create and enforce resource policies. Therefore, it would have been obvious to combine the teachings of Mentz-Helander and Alon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199